  Case 1:20-cv-01465-MN Document 11 Filed 01/07/21 Page 1 of 2 PageID #: 142




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

ROBERT MICHAELSON OF
ADVISORY TRUST GROUP, LLC, IN
HIS CAPACITY AS DEBTOR
REPRESENTATIVE AND                                 Civil Action No. 1: 20-cv-01465-MN
LIQUIDATING TRUSTEE,

                                 Plaintiff,

        v.

PETER BARONOFF, KEITH REUBEN,
BRIAN DUNN, DAVID ARMSTRONG,
JAMES HOPWOOD, RICHARD GOLD,
BRYAN DAY, STAN GRABISH,
RICHARD COHEN, STEVEN
HELLAND, MALINDA BARONOFF,
SHANNA BARONOFF, and JOHN DOES
1-100,

                                 Defendants.


                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE

              Pursuant to Local Rule 83.5 and the attached certification, counsel moves the
admission pro hac vice of Andrew H. Sherman of Sills Cummis & Gross P.C. to represent
Robert Michaelson of Advisory Trust Group, LLC, in His Capacity as Debtor Representative and
Liquidating Trustee in the above-captioned action.

Dated: January 7, 2021                   /s/ Colin R. Robinson
                                         Colin R. Robinson (Bar No. 5524)
                                         Pachulski Stang Ziehl & Jones LLP
                                         919 N. Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899-8705 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         Email: crobinson@pszjlaw.com




DOCS_DE:232309.1 72551/003
  Case 1:20-cv-01465-MN Document 11 Filed 01/07/21 Page 2 of 2 PageID #: 143




                               ORDER GRANTING MOTION

                 IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is
granted.

Dated: January __, 2021
                                     Honorable Maryellen Noreika
                                     United States District Judge


           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing as a member of the Bar of the States of New
Jersey and New York and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of
this Court for any alleged misconduct which occurs in the preparation or course of this action. I
also certify that I am generally familiar with this Court’s Local Rules and with Standing Order
for District Court Fund effective 9/1/16. I further certify that the annual fee of $25.00 has been
paid to the Clerk of Court for District Court.

Dated: January 7, 2021               /s/ Andrew H. Sherman
                                     Andrew H. Sherman
                                     Sills Cummis & Gross P.C.
                                     The Legal Center One
                                     Riverfront Plaza
                                     Newark, NJ 07102
                                     Telephone: (973) 643-7000
                                     Facsimile: (973) 643-6500
                                     Email: asherman@sillscummis.com




DOCS_DE:232309.1 72551/003                      2
